


110 HR 6790 IH: Expanding Access to Foreclosure

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6790
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To ensure that amounts made available for mortgage loss
		  mitigation counseling in areas having the highest foreclosure rates are used in
		  such areas.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Access to Foreclosure
			 Counseling Act of 2008.
		2.Counseling
			 intermediariesThe third
			 proviso of section 2305 of the Housing and Economic Recovery Act of 2008
			 (Public Law 110–289; 122 Stat. 2654) is amended in clause (1) by inserting
			 after highest home foreclosure rates, the following: or,
			 in the case of any of such 100 metropolitan statistical areas not having
			 adequate counseling intermediaries and legal organizations that provide legal
			 assistance in such area, provide legal assistance in areas near such
			 metropolitan statistical area and have the capacity to provide such assistance
			 in such metropolitan statistical area,.
		
